UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE TO Tender Offer Statement Under Section14(d)(1) or 13(e)(1) of the Securities Exchange Act of American Defense Systems, Inc. (Name of Subject Company (Issuer)) Armor Defense Systems, Inc. (Name of Filing Person) COMMON STOCK, $0. (Title of Class of Securities) Not applicables (CUSIP Number of Class of Securities) A. Christopher Johnson Chief Executive Officer Armor Defense Systems, Inc. 202 Champions Point Way Cary, North Carolina 27513 (919) 532-4223 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of the Filing Person(s)) With a copy to: Jeffrey M. Quick Quick Law Group PC 1035 Pearl Street Suite 403 Boulder, Colorado 80302 CALCULATION OF FILING FEE TRANSACTION VALUATION* AMOUNT OF FILING FEE** *
